141 F.3d 1183
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Helen YOUPEE-RICKER;  Allen F. Youpee;  Isabelle F. Youpee;Gretchen Youpee;  Cary G. Youpee;  Marvin Youpee,Plaintiffs - Appellants,v.Bruce BABBITT, Secretary, Department of Interior, and hisAgents, Assigns, and Successors in office;  RobertMartin, Defendants - Appellees.
No. 96-36169.D.C. No. CV-95-00179-JDS.
United States Court of Appeals,Ninth Circuit.
.Argued and submitted March 6, 1998.Decided March 17, 1998.

Appeal from the United States District Court for the District of Montana Jack D. Shanstrom, District Judge, Presiding.
Before SCHROEDER, ALARCON and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
Plaintiffs, children of decedent William Youpee, appeal the district court's grant of summary judgment for the Secretary of the Interior and Robert Martin.  We affirm.


3
The Interior Board of Indian Appeals ("Board") affirmed an administrative law judge's order, finding that Martin had established by a preponderance of evidence that he was the natural son of the decedent.  The Board's decision is supported by substantial evidence.  Also, the Board rationally distinguished its precedent, Ruff v. Acting Portland Area Director, 11 IBIA 267 (1983), and relied on other relevant precedent, Estate of Eckiwaudah, 27 IBIA 245 (1995);  Estate of Jason Crane, 12 IBIA 165 (1984).  Therefore, the Board's decision was not arbitrary and capricious.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3